Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on  07/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayamitsu (US PG Pub 2018/0263446).
	As to independent claim 1, Hayamitsu teaches a motor assembly (10) powering a fluid blower (A), said motor assembly comprising: a stator (13); a rotor (12) rotatable relative to the stator (12) about an axis of rotation; an inner shell (31) presenting axially opposite first and second shell ends (32, 311) and enclosing, at least in part, the stator (13) and rotor (12) ; an outer housing (42) at least partly surrounding the inner shell (31) such that an axially extending fluid channel (60) is defined therebetween; a motor controller (50) positioned within the outer housing (42) and configured to control at least one operational parameter of the motor assembly (10); and 

    PNG
    media_image1.png
    742
    537
    media_image1.png
    Greyscale

As to claim 2/1, Hayamitsu teaches further comprising: a second endshield (41) adjacent the second shell end (311), with the rotor (12) being supported by the endshields (32, 311), said second endshield (41) having at least one fluid-flow opening 
As to claim 3/2, Hayamitsu teaches said rotor (12) including a shaft (11) projecting axially outward beyond the second endshield (41) for driving connection to the blower, 2451687 (NMC-0379) PATENT said second endshield (41) being configured to couple directly to the blower (22) as shown in figure 12.  
As to claim 4/3, Hayamitsu teaches said endshields (32, 311) including respective bearing pockets (323, 313); and bearings received in respective bearing pockets (323, 313) to rotatably support the shaft (11) on the endshields (32, 311) as shown in figure 12.  
As to claim 5/2, Hayamitsu teaches said outer housing (42) presenting axially opposite first and second housing ends (see figure 12) , said flow-directing endshield (see figure 12) being spaced axially inward from the first housing end (see figure 12), said motor controller (50) being axially located at least in part between the flow- directing endshield (see figure 12) and the first housing end as shown in figure 12.  
As to claim 6/5, Hayamitsu teaches said second endshield (41) being coupled to the second shell end (311) and the second housing end, said second endshield (41) presenting an outer margin that extends radially between the inner shell and the outer housing (42) to at least in part span the fluid channel, said fluid-flow opening being defined in the outer margin as shown in figure 12.  
As to claim 7/6, Hayamitsu teaches said second endshield (41) and said second housing end being intercoupled via a friction fit as shown in figure 12.  
As to claim 8/5, Hayamitsu teaches said first shell end (32) being spaced axially inward from the first housing end, 2551687 (NMC-0379) PATENT said flow-directing endshield (74) being coupled to the first shell end (32) and presenting an outer periphery that extends radially between the inner shell (311) and the outer housing (42) to at least in part span the fluid channel, said outer periphery including a flow deflector (33) that directs fluid flow radially relative to the fluid channel as shown in figure 12.  
As to claim 13/1, Hayamitsu teaches said inner shell (31) presenting an outer circumferential surface, said outer housing (42) presenting an inner circumferential surface, said fluid channel (60) being defined between the circumferential surfaces so as to extend circumferentially as shown in figure 12.  
As to claim 14/13, Hayamitsu teaches said circumferential surfaces being spaced entirely apart such that the fluid channel (60) is circumferentially continuous as shown in figure 12.  
As to claim 15/14, Hayamitsu teaches said circumferential surfaces being cylindrical in shape and concentric such that the fluid channel (60) is annular, said outer housing (42) presenting axially opposite first and second housing ends (see figure 12), said first shell end (32) being spaced axially inward from the first housing end (see figure 12) such that the fluid channel (60) extends axially along only part of the outer housing (42) as shown in figure 12.  
As to claim 16/1, Hayamitsu teaches said motor controller (50) including a board presenting opposite first and second radially extending board sides, said flow-directing endshield (see figure 12) including a flow deflector (33) that directs fluid flow radially 
As to claim 17/1, Hayamitsu teaches said flow-directing endshield (see figure 12) including a flow deflector (see figure 12) that directs fluid flow radially relative to the fluid channel as shown in figure 12.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayamitsu (US PG Pub 2018/0263446) as applied in claim 5 above, and further in view of Fujimoto (JP2015188279).
As to claim 9/5, Hayamitsu teaches the claimed limitation as discussed above except further comprising: a vent plate closing the first housing end said vent plate including at least one vent opening to allow fluid flow relative to the outer housing.  
However Fujimoto teaches a vent plate (24, see figure 4) closing the first housing end, said vent plate (see figure 4) including at least one vent opening (68) to allow fluid flow relative to the outer housing (21) as shown in figure 4, for the advantageous benefit of increasing to enhance a cooling effect.

    PNG
    media_image2.png
    665
    541
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Hayamitsu by using a vent plate closing the first housing end said vent plate including at least one vent opening to allow fluid flow relative to the outer housing, as taught by Fujimoto, to increase to enhance a cooling effect.
As to claim 10/9, Hayamitsu in view of Fujimoto teaches the claimed limitation as discussed above except said vent plate including a plurality of elongated louvers defining the at least one vent opening.  
However Fujimoto teaches said vent plate (see figure 4) including a plurality of elongated louvers (see figure 3 and 4) defining the at least one vent opening (68) as shown in figures 3 and 4, for the advantageous benefit of increasing to enhance a cooling effect.
.
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayamitsu (US PG Pub 2018/0263446) and Fujimoto (JP2015188279) as applied in claim 9 above, and further in view of Fujimoto (JP2015188279) and Mckinzie et al. (US PG Pub 2016/0079824).
As to claim 11/9, Hayamitsu in view of Fujimoto teaches the claimed limitation as discussed above except said flow-directing endshield including a plurality of axially extending vent plate mounts that project axially beyond the motor controller, said vent plate being secured to the vent plate mounts.  
However Fujimoto teaches flow-directing endshield including a plurality of axially extending vent plate mounts (22e), said vent plate being secured to the vent plate mounts (22e) as shown in figures 3 and 4, for the advantageous benefit of securing cover to the housing.
McKinzie et al. teaches plate mounts (see figure 6) that project axially beyond the motor controller (32) as shown in figures 1 and 6, for the advantageous benefit of fixing plate to the housing.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Hayamitsu in view of Fujimoto by using a vent plate including a plurality of elongated louvers defining the at least one vent opening, as 
As to claim 12/11, Hayamitsu teaches the claimed limitation as discussed above except said first shell end (32) being spaced inwardly from the first housing end (see figure 12), said flow-directing endshield (see figre 12) being coupled to the first shell end (311), said second endshield being coupled to the second shell end (32) and the second housing end (see figure 12) as shown in figure 12, 
However Hayamitsu and Fujimoto in view of Fujimoto and McKinzie teaches the claimed limitation as discussed above except said outer housing being held between the second endshield and the vent plate.  
Fujimoto teaches outer housing (21) being held between the second endshield (22) and the vent plate (24) as shown in figure 4, for the advantageous benefit of increasing to enhance a cooling effect.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Hayamitsu and Fujimoto in view of Fujimoto and McKinzie by using outer housing being held between the second endshield and the vent plate, as taught by Fujimoto, to increase to enhance a cooling effect.
Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayamitsu (US PG Pub 2018/0263446) as applied in claim 5 above, and further in view of Sawasaki (US PG Pub 2019/0081528).



As to claim 18/17, Hayamitsu teaches said flow-directing endshield (see figure 12) presenting an outer periphery that extends radially between the inner shell (311) and the outer housing (42) to at least in part span the fluid channel (60), said outer periphery including the flow deflector (33) as shown in figure 12, 
However Hayamitsu teaches the claimed limitation as discussed above except said outer periphery further including a plurality of apertures for permitting fluid flow relative to the fluid channel past the flow-directing endshield, said flow deflector being fluidly aligned with at least one of the apertures.
Sawasaki teaches outer periphery further including a plurality of apertures (see figure 8) for permitting fluid flow relative to the fluid channel (see figure 8) past the flow-directing endshield (see figure 8), said flow deflector (see figure 8) being fluidly aligned with at least one of the apertures (see figure 8) as shown in figure 8, for the advantageous benefit of providing cool to the motor.

    PNG
    media_image3.png
    657
    540
    media_image3.png
    Greyscale


As to claim 19/18, Hayamitsu teaches said motor controller (50) including a board presenting axially opposite first and second radially extending board sides, said board presenting an outermost peripheral board edge, said outer periphery of the flow-directing endshield (see figure 12) extending radially outward beyond the board edge as shown in figure 12.  
As to claim 20/19, Hayamitsu in view of Sawasaki teaches the claimed limitation as discussed above except  said outer periphery of the flow-directing endshield presenting an outermost circular edge, said flow deflector extending arcuately along at least part of the circular edge, each of said apertures extending arcuately relative to a respective portion of the circular edge, at least a number of said apertures forming a discontinuous ring relative to the circular edge.
However Sawasaki teaches outer periphery of the flow-directing endshield (see figure 8) presenting an outermost circular edge, said flow deflector (see figure 8) extending arcuately along at least part of the circular edge, each of said apertures (see figure 8) extending arcuately relative to a respective portion of the circular edge, at least a number of said apertures (see figure 8) forming a discontinuous ring relative to the circular edge as shown in figure 8, for the advantageous benefit of providing cool to the motor.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/JOSE A GONZALEZ QUINONES/           Primary Examiner, Art Unit 2834                                                                                                                                                                                             	March 23, 2022